Order filed May 16, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-12-00143-CR
                                 __________

                  CHARLES JASON MORSE, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                           Trial Court Cause No. 14608


                                    ORDER
      The court notes that the State was originally directed to file its brief in this

cause on or before February 4, 2013. The State not only did not file a brief within

the proper time it also did not communicate with this court until some 22 days after

the due date. Finally, on February 26, 2013, the Special Prosecutor filed a motion
in which she asked this court to extend the deadline for the filing of the State’s

brief. Although the motion was filed after the filing deadline had passed, this court

granted it and extended the filing deadline to March 27, 2013. Once again, this

court heard nothing on or before that date from the Special Prosecutor. This court

had no communication from the Special Prosecutor after February 26, 2013.

Because another deadline had gone unheeded by the State, by letter dated May 8,

2013, this court directed the clerk of this court to notify the State, through its

Special Prosecutor, that on this court’s own motion, the filing deadline was

extended to May 24, 2013. Even though the filing deadline had passed, only after

being contacted by this court did the Special Prosecutor communicate in any way

with this court. In response to this court’s initiation of communication regarding

the deadline, the Special Prosecutor filed another motion for extension of time

within which to file the State’s brief. In that motion, the Special Prosecutor asked

this court to set the date of June 15, 2013, as the deadline for filing the State’s

brief. The motion is denied.

      However, once again, on the court’s own motion, the deadline is extended to

May 31, 2013, at 5:00 p.m. The State is Ordered to file its brief with this court on

or before that day and time. If the State has not filed an acceptable brief in this

court on or before May 31, 2013, at 5:00 p.m., then the Special Prosecutor in this

case, Sue Korioth, is Ordered to appear before this court at the Eastland County


                                          2
Courthouse, 100 West Main, Third Floor, Suite 300, Eastland, Texas, in person at

10:00 a.m. on June 3, 2013, to show cause why she should not be held in

contempt of this court for failure to file a brief as ordered. A copy of this order is

to be delivered to District Judge Mike Moore and to the District Attorney for Palo

Pinto County, Texas, Michael K. Burns.

                                                    PER CURIAM


May 16, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3